Title: To Alexander Hamilton from Rufus King, 2 May [1796]
From: King, Rufus
To: Hamilton, Alexander


[Philadelphia] Monday 2. May [1796]
The inclosed letter will give you all the information that we have on the Subject to wh. it relates. It seems problematical whether PH. can be induced to agree in the arrangement—some circumstances of which I have lately heard incline me to believe that he will not. Our session will close by the first of June provided no farther impediment is thrown in the way of the Provision for giving Efficacy to the treaty with England—and it is much to be wished that a definitive arrangement should be made before we separate.
Mr. Pinckney has asked leave to return home, and waits only for Permission. To his former stock of Popularity, he will now add the Good will of those who have been peculiarly gratified with the Sp. Treaty; should we concur in him will he not receive as great, perhaps greater southern and western Support than any other man?
You must know that I am not a little tired with the separation from my Family, and drudging in the Senate. The work now before us being finished, I think I am intitled to a dismission. It would be agreeable to me to spend a few years abroad, and if I do not misconceive the interests of the Country, I think I could render some service to the Public at the present Period in England—will you converse with Mr Jay on this subject?
I can through no other channel communicate with the Executive—nor do I desire that either of you should suggest the measure, unless you both agree in its propriety and utility.
Farewel   Yrs very sincerely
Rufus King
